COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00379-CV


City of Justin                            §      From 158th District Court

                                          §      of Denton County (15-10032-158)
v.
                                          §      May 19, 2016

Ronald Wesolak                            §      Opinion by Justice Walker


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a judgment granting the City of Justin’s plea

to the jurisdiction and dismissing appellee Ronald Wesolak’s claims.

      It is further ordered that appellee Ronald Wesolak shall pay all of the costs

of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker____________________
                                        Justice Sue Walker